PER CURIAM:
Terrence J. White appeals the district court’s order denying relief on White’s motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny White’s motion for remand and affirm for the reasons stated by the district court. United States v. White, No. 3:01-cr-00190-LMB-1 (E.D.Va. May 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.